      Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 1 of 10 PageID #:437



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )          No. 17 CR 625
                                                    )
          v.                                        )
                                                    )          Judge Jorge L. Alonso
RUMAEL GREEN                                        )
                                                    )

                            MEMORANDUM OPINION AND ORDER

          Before the Court is a motion filed by defendant Rumael Green (“Green”) to suppress

evidence obtained during a stop conducted by Sirjohn Hudson (“Hudson”), a security officer

employed by AGB Investigative Services, Inc. (“AGB”) and assigned to work at properties

operated by the Chicago Housing Authority (“CHA”). The Court previously determined that

Hudson lacked reasonable suspicion for the stop. 1 For the reasons set forth below, the Court

denies the motion to suppress.

I.        BACKGROUND

          After an evidentiary hearing, the Court found the following facts. At the time Hudson

stopped defendant, he was an employee of AGB and was working as a security guard. Hudson

was on duty but was not at the CHA property to which he was assigned when he stopped

defendant in the laundry room at a Trumbull Park Homes. The Court also found that a CHA rule

prohibits a tenant or guest to possess a firearm on CHA property.

          The parties agree that, during the relevant time period, AGB provided security services to

the Chicago Housing Authority pursuant to a contract. The contract states, among other things:




1
    Familiarity with the facts and the Court’s previous decisions in this case is assumed.
Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 2 of 10 PageID #:438



                                     RECITALS

                                        * * *

         WHEREAS, the CHA released Invitation for Bid No. 168-0 (“IFB”) on or
  about June 26, 2015 to solicit security services at various CHA properties;
                                         * * *

  ARTICLE 2. CONTRACTOR’S DUTIES AND RESPONSIBILITIES

  Section 2.01 Services to be Performed

  A.     Scope of Work

          The services that the Contractor will provide during the term of the
  Agreement shall include, but not be limited to, security services (hereinafter
  collectively referred to as the “Services”).

  B.     Statement of Work

          The Services to the performed by the Contractor during the term of the
  Agreement are more fully described in the Statement of Work set forth in Exhibit
  I incorporated by reference herein.

                                        * * *

  Section 8.06 Independent Contractor

         The Contractor and the CHA recognize that Contractor is an independent
  contractor and not an employee, agent, partner, joint venture, covenantor, or
  representative of the CHA . . .
                                      * * *

                                     EXHIBIT I

                STATEMENT OF WORK/SCOPE OF SERVICES

  SCOPE OF SERVICES

  The contractor will perform any and all tasks customarily associated with
  providing security services. This includes but is not limited to ensuring the
  following service requirements are provided.
                                        * * *




                                           2
Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 3 of 10 PageID #:439



  SECURITY GUARD DUTIES: All security guards utilized shall perform the

  following required duties:

         a.      Be knowledgeable of and adhere to the specification requirements
  and security guard post orders to ensure strict compliance with the requirements is
  maintained. Security guards must adhere to CHA security protocol and
  procedures directed by CHA and the on-site property manager.

        b.      Not carry or use any type of non-lethal weapons, such as baton,
  chemical spray, etc. without proper training and prior written authorization.

         c.      Maintain respect for residents, guests, employees and contractors. .
  ..

         d.      Not depart from their assigned duty area(s) until they have been
  properly relieved.

         e.      Shall be alert to surrounding area of responsibility at all times.

                                       * * *
          j.     Stop disturbances in Common Areas and all other areas as
  required by Site Managers and immediately alert Chicago Police Department for
  further assistance if needed.

         k.      Identify Anti-Social Behavior patterns and deal with them
  appropriately. Incidents should be reported and documented to the Property
  Manager immediately.

          l.  Report for duty with the following identification as follows: Name
  Tag, Company Uniform/I.D., PERC Card (Unarmed-authorized as unarmed
  guard).

          m.      Not perform or engage in personal work or other non-duty
  activities while on duty, such as abusing telephone privileges. Telephones should
  be used only in the case of emergency and officers will be held accountable for all
  personal telephone calls.

         n.      Maintain a clean desk area, free from food, papers, etc. (if
  supplied).

         o.      Not engage in theft, vandalism, the purchase or sale of illegal
  substances, or any other illegal activity at any time while on duty.

         p.      Not be under the influence of any controlled substance or alcohol .
  ..

                                            3
Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 4 of 10 PageID #:440




          p.      [sic] Be fully awake while on duty; no sleeping, watching
  television, playing loud music, turning lights off, reading books, playing cards,
  etc.

         r.      [sic] Be professional and courteous at all times. Refrain from foul
  and abusive language.

           s.    Respect all visitors, and employees.

         t.    Maintain a working relationship with Property Managers, CHA
  Asset Manager, CPD, CAPS and all visitors to the locations.

       u.       No fraternizing or socializing among employees or known gang
  members . . .

         v.      Ensure that each visitor signs out when visiting the premises.
  Check all required identification (I.D.) of visitors: State of Illinois Drivers’
  License, State of Illinois Photo ID, Job Related Photo ID, Passport Photo ID, or
  other Photo ID[.]

          y.    Maintain a neat appearance at all times. Only authorized uniforms
  will be worn on duty, which readily identifies them as security personnel.

           z.    Submit accurate timesheets with the proper signatures on a timely
  basis.

  Additional duties applicable to armed security guards and off-duty police
  security guards only

         aa.     No officer is permitted to wear, have in their possession or carry a
  firearm or other weapon without authorization or proper credentials: FOID Card
  (Armed-authorized to purchase a weapon and ammunition), TAN Card (Company
  Authorization to carry a weapon)[.]

          bb.     Prior to having authorization, the officer and the officer’s firearm
  must be in full compliance of local and state law. The officer must have
  satisfactorily completed a state certified/approved firearm-training program.

         cc.     As required by State regulation, any firing or discharge of a
  firearm, even if accidental, must be reported to the Chicago Police Department
  and the property manager immediately; . . .

          dd.    A firearm may not be drawn from its holster except in self-defense
  and in defense of human life.



                                            4
      Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 5 of 10 PageID #:441



                ee.    The following registration forms are required to be carried on the
        officer whether armed or unarmed at all times . . .

               ff.      Only use firearms that are in compliance with state and local laws
        (This applies to armed security guards only).

(CHA Contract No. 11642 between AGB Investigative Services, Inc. and the Chicago Housing

Authority) (emphasis added). Defendant put forth evidence (which the government does not

dispute) that CHA was authorized to pay AGB up to $110,000,000.00, roughly half of which was

to cover the first two-year period of the contract and the rest to cover an optional second two-

year term.

        Based on Hudson’s testimony (which the government does not dispute), the Court finds

that, at the time Hudson stopped defendant, Hudson was wearing a navy-blue uniform with name

tags and a vest. He was armed with a Springfield .45 caliber and was carrying handcuffs.

        With respect to when he called police while on duty as an AGB security guard at CHA,

Hudson testified that “a lot of situations are dispersed” and that “[o]ther situations are criminal,

which require a police presence.” (August 17, 2018 hearing transcript at 41). Hudson went on to

explain, “I see a guy with a gun, I don’t let him walk off and I go call the police.” (Id. at 42).

Instead, he intervenes and stays until police arrive. (Id.)

II.     DISCUSSION

        The Fourth Amendment to the United States Constitution protects “the right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures[.]” U.S. Const. Amend. IV. The Court has already determined that Hudson did not

have reasonable suspicion to stop defendant, but that does not resolve the motion to suppress.

Hudson was working as a private security guard, not as a police officer, when he stopped

defendant. The Fourth Amendment generally does not apply to private parties, but it “does apply



                                                  5
    Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 6 of 10 PageID #:442



if the private party is acting as a government agent.” United States v. Aldridge, 642 F.3d 537,

541 (7th Cir. 2011). The burden of establishing that a searcher was acting as an agent of the

government rests with the defendant. Aldridge, 642 F.3d at 541; United States v. Shahid, 117

F.3d 322, 325 (7th Cir. 1997).

       In considering whether a private searcher (like Hudson) was acting as an agent or

instrumentality of the government during the search, a court considers “whether the government

knew of and acquiesced in the intrusive conduct and whether the private party’s purpose in

conducting the search was to assist law enforcement or to further [his] own ends.” Shahid, 117

F.3d at 325 (emphasis added) (citations omitted). In contemplating the issue, a court may

consider “whether the private actor acted at the request of the government and whether the

government offered the private actor an award.” Shahid, 117 F.3d at 325 (citing United States v.

McAllister, 18 F.3d 1412, 1417-18 (7th Cir. 1994)).

       Defendant concedes the government did not acquiesce in the specific search conducted

by Hudson on defendant. (Def. Reply [Docket 31] at 8). Nor does defendant put forth any

evidence that Hudson or other security guards were generally rewarded (with, for example,

bonus pay) for conducting stops or searches, such that it could be thought that CHA was

inducing security guards to conduct unlawful searches. Defendant argues, instead, that Hudson

was the government’s agent during his search of defendant by virtue of the contractual

relationship between CHA and AGB, which contractual relationship, according to defendant,

empowers AGB security officers to conduct stops, as government agents, on CHA property.

       The Seventh Circuit has rejected a similar argument in the context of mall security

officers. In Shahid, the Seventh Circuit affirmed the denial of a motion to suppress evidence

resulting from a search conducted by a shopping mall security officer. Shahid, 117 F.3d at 328.



                                                6
    Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 7 of 10 PageID #:443



The Seventh Circuit rejected the idea that the Sheriff had delegated the public function of

policing the mall to mall security officers, such that mall security guards became state actors.

Shahid, 117 F.3d at 327. Of course, this case is different from Shahid. Here, AGB contracted

with Chicago Housing Authority, not a privately-owned mall. That distinction, however, did not

seem to matter to the Court in Shahid. In fact, in Shahid, the Seventh Circuit specifically

analogized the case to a case involving CHA security guards. As the Seventh Circuit explained

in Shahid:

       [W]e recently held that a private security guard who “was employed to provide
       security for [Chicago Housing Authority] residents and was thereby authorized to
       carry a handgun, arrest people for criminal trespass pending arrival of the police,
       and use deadly force in self-defense” did not have powers that have been
       exclusively reserved to the police, and was not a state actor.” Wade v. Byles, 83
       F.3d 902, 906 (7th Cir. 1996), certiorari denied, 519 U.S. 935, 117 S.Ct. 311, 136
       L.Ed.2d 227.

               We see no reason to reach a different conclusion in this case. As
       observed earlier, we concluded in Koenig that the ‘happy coincidence’ that both
       private citizens and police officers try to prevent crime ‘does not make a private
       actor an arm of the government,” [United States v.] Koenig, 856 F.2d [843] at
       851 [(7th Cir. 1988)].

Shadid, 117 F.3d at 327) (emphasis added). So the fact that the contract is with CHA (and not

merely a privately-owned mall) does not distinguish this case from Shahid.

       What might distinguish this case from Shahid is if defendant could show AGB were the

de facto or de jure law enforcement agency for CHA. See Shahid, 117 F.3d at 327-28 (“Shahid

might have a fair argument if the mall security agency were the de facto or de jure law

enforcement agency for the Castleton Square Mall. Cf. Marsh v. Alabama, 326 U.S. 501, 66

S.Ct. 276, 90 L.Ed. 265 (1946) (company-owned town subject to First and Fourteenth

Amendments).”); cf. United States v. Hoffman, 498 F.2d 879, 882 (7th Cir. 1974) (railroad

officers who were “authorized on a continuing and full-time basis to search actively for criminals



                                                 7
    Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 8 of 10 PageID #:444



and trespassers and to use the power of the state when their search is successful” by virtue of a

state law allowing them to “aid and supplement municipal police forces” were state actors); Scott

v. Northwestern Univ. School of Law, Case No. 98 C 6614, 1999 WL 134059 at *3-6 (N.D. Ill.

March 8, 1999) (statute granting university police department “the powers of municipal peace

officers and county sheriffs” meant university police were state actors).

         Thus, the question for this Court is whether the AGB guards like Hudson were more like

the CHA guards in Wade or were more akin to a de facto law enforcement agency for CHA.

Defendant has not pointed the Court to any state statute giving AGB’s security guards at CHA

police-like authority. It is true that the CHA is authorized to have its own police force with the

powers of local police. 310 ILCS § 10/8.1(a) (“A Housing Authority in any municipality having

over 500,000 inhabitants has power to police its property and to exercise police powers for the

protection of the person and property of its residents, employees and visitors . . .”). Defendant

has not, however, put forth evidence that CHA has delegated those powers to AGB.

       As evidence of the powers CHA has given AGB, defendant put forth a copy of the

contract between CHA and AGB, which contract sets out the services AGB security guards are

contracted to provide. Most of the security guard “duties” are merely rules the guards are to

follow, such as treating residents with respect, not stealing, not using alcohol and not sleeping

while on duty. Aside from the rules, the contract lists only two actual services the security

guards are to provide. First, the contract delegates to security guards the duty to “[e]nsure that

each visitor signs in and signs out when visiting the premises” and to “[c]heck all required

identification[.]” (CHA Contract No. 11642 between AGB Investigative Services, Inc. and the

Chicago Housing Authority at Exhibit I(v)). Second, security guards are to “[s]top disturbances

in Common Areas and all other areas as required by Site Managers and immediately alert



                                                 8
    Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 9 of 10 PageID #:445



Chicago Police Department for further assistance if needed.” (CHA Contract No. 11642

between AGB Investigative Services, Inc. and the Chicago Housing Authority at Exhibit I(j)).

Hudson’s testimony was consistent with the second duty, in that he testified that he would call

police after certain incidents, including the one involving defendant.

        Based on this evidence, the Court cannot say that AGB security guards are the de facto

police force at CHA. The very fact that AGB security guards were expected to call police after

incidents suggests they were not, in fact, the police force at CHA. Cf. Johnson v. LaRabida

Children’s Hosp., 372 F.3d 894, 897 (7th Cir. 2004) (“When a special officer’s only recourse in

a given situation is to call the police for help, it is ‘a far cry from delegating all of the powers of

the regular police patrol to the special officer.’”) (quoting Payton v. Rush-Presbyterian-St.Luke’s

Med. Ctr., 184 F.3d 623, 628 (7th Cir. 1999)).

        Instead, the AGB security guards sound more like the guards in Wade, who, in addition to

checking identification, were “authorized to carry a handgun, arrest people for criminal trespass

pending arrival of the police, and use deadly force in self-defense.” Wade, 83 F.3d at 906. Just

so here. The AGB guards in this case carried guns, wore uniforms and vests, carried handcuffs,

checked identification and held rule-breakers until the police arrived.

        Because defendant has not carried his burden of establishing that Hudson was an agent of

the government when he stopped Hudson, the Fourth Amendment is inapplicable. The motion to

suppress, therefore, is denied.




                                                   9
      Case: 1:17-cr-00625 Document #: 49 Filed: 12/17/18 Page 10 of 10 PageID #:446



IV.      CONCLUSION

         For the reasons set forth above, the Court denies the motion to suppress [21].



SO ORDERED.                                           ENTERED: December 17, 2018




                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                 10
